   ·,;   #



AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations

                                     UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                  JUDGMENT IN A CRIMINAL CASE
                                                                       (For Revocation of Probation or Supervised Release)
                                                                       (For Offenses Committed On or After November 1, 1987)
                                v.
                   Elmer Varela-Varela
                                                                          Case Number:        18-cr-07163-JAH-1
                                                                       Matthew C. Binnin
REGISTRATION NO.
05788180
                                                                       Defendant's Attorney
                                                                                                           FILE
 o-                                                                                                         FEB 0 S 2019
THE DEFENDANT:
1Z1 admitted guilt to violation of allegation(s) No.         One.                                           . Li S DISTRICT COURT
                                                                                                         . RN PiST~1C"T OF CA UFO
 D was found guilty in violation ofallegation(s) No.        ~~~~~~~~~~~~~DellLKY-~~~
Accordin1.1:ly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                    Nature of Violation


               1                     nv35, Illegal entry into the United States




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                            N. John A. Houston
                                                                             ITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:                Adrian Lopez                                                             Judgment - Page 2 of 4
CASE NUMBER:

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Four months, consecutive to sentence in case 18CR3743-JAH.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D     at
        D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
        D    on or before
        D    as notified by the United States Marshal.
        D    as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

        Defendant delivered on


 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL
